Citation Nr: 1200041	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or being housebound, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1944 to July 1958.  The Veteran died in December 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to special monthly compensation based on the need for aid and attendance or being housebound, for purposes of accrued benefits.

In March 2008, the Board denied entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD); entitlement to an initial rating in excess of 50 percent for PTSD from July 31, 2006; and entitlement to a total disability rating based on individual unemployability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  During the pendency of his claim, the Veteran died.  In March 2009, the Court dismissed the appeal for lack of jurisdiction.  In April 2009, the Board dismissed the appeal of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD); entitlement to an initial rating in excess of 50 percent for PTSD from July 31, 2006; and entitlement to a total disability rating based on individual unemployability.  

The appellant filed a claim for accrued benefits in January 2009 at the VA RO in Winston-Salem, North Carolina and indicated in February 2009 that the Veteran was entitled to a 100 percent disability rating at the time of his death.  In a March 2009 statement, she indicated that his PTSD was long-standing.  In view of these statements, it appears that appellant wants to pursue those claims on the basis of accrued benefits, as well as the issue fully developed herein.

The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD); entitlement to an initial rating in excess of 50 percent for PTSD from July 31, 2006; and entitlement to a total disability rating based on individual unemployability for the purposes of accrued benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008.

2.  At the time of his death, the Veteran is service connected for PTSD evaluated as 50 percent disabling.

3.  The Veteran was not shown to be, as a result of his service-connected PTSD alone, permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.

4.  The Veteran had no single service-connected disability that was rated as 100 percent disabling.

5.  Even if his PTSD were to be rated as 100 disabling on a schedular basis or pursuant to a grant of entitlement to a total disability rating based on individual unemployability, the Veteran was not shown to be housebound due to his PTSD.

CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance or due to being housebound for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in February 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of the specific criteria for an award of accrued benefits in the February 2009 correspondence.  In the July 2009 rating decision, the RO provided notice of the criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance or due to being housebound.  The claim was recently readjudicated in a July 2010 statement of the case.  Thus, any timing error as to notice of notice of the criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance or due to being housebound was cured and rendered nonprejudicial.  The RO did not provide the appellant any notice of how VA determines the disability rating and effective date.  Given that the preponderance of evidence, however, is against the appellant's claim, she is not prejudiced by the lack of notice of how VA determines the disability rating and effective date.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has fulfilled its duty to assist the appellant obtaining identified and available evidence needed to substantiate a claim.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Prior to his death, the Veteran submitted a medical statement for consideration of aid and attendance or housebound benefit.  The RO obtained VA treatment records, and private treatment records.  While generally the outcomes of the accrued-benefits claims depend exclusively on documents that are already contained in a veteran's VA claims folder at the time of the his or her death, the United States Court of Appeals for Veterans Claims (Court) has held that "evidence in the file at date of death" may include private hospital and examination reports submitted after date of death if the private records are deemed to included in the term "Department of Veterans Affairs examination" under 38 C.F.R. § 3.372(b)(1) and thus permitting consideration of evidence deemed constructively in file at date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  In this case, some of the private treatment records obtained after death include mental status evaluations and discussions of the Veteran's hallucinations.  Therefore, the Board will consider such evidence in this case because they are arguably deemed to included in the term "Department of Veterans Affairs examination" under 38 C.F.R. § 3.372(b)(1).

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Accrued benefits - in general

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim of the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records or private treatment records that are deemed to included in the term "Department of Veterans Affairs examination" under 38 C.F.R. § 3.372(b)(1)) in the Veteran's claims folder when he died).  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).

Special Monthly Compensation

(i.)  Aid and attendance

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that a veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

(ii.)  Housebound rate

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.   A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

See 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Analysis

The Veteran died in December 2008.  At the time of his death, the Veteran is service connected for PTSD evaluated as 50 percent disabling.  

Mittleider concerns

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected PTSD, the Veteran had been diagnosed with several non service-connected disabilities, to include congestive heart failure, hypertension, chronic obstructive pulmonary disease, diabetes, lower extremity edema, and osteoarthritis.  Special monthly compensation can only be granted for service-connected disabilities.  See 38 U.S.C.A. §§ 1114, 2101.  

Thus, in determining the Veteran's eligibility for special monthly compensation, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Special Monthly Compensation 

The appellant has not contended or demonstrated that the Veteran had a visual impairment due to PTSD to the extent that he is blind or nearly blind, or that he was a patient living in a nursing home at the time of his death.  The November 2008 medical statement does not report any visual impairment, much less any visual impairment due to PTSD, and does not indicate that the Veteran was a patient in a nursing home.

Moreover, the Board notes that the Veteran did not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  The Veteran only had one single, permanent service-connected disability, PTSD, which was not rated 100 percent disabling.  Even if the appellant prevails in getting a 100 percent schedular rating for the Veteran's PTSD or a grant of entitlement to a total disability based on individual unemployability based on PTSD, the Veteran still did not have an additional service-connected disability or disabilities independently valued as 60 percent or more disabling or otherwise rendering him housebound.  Therefore, he did not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A review of a November 2008 medical statement for consideration of aid and attendance or housebound benefit, VA examination reports, and VA and relevant private treatment records reflects that the Veteran was not shown to be, as a result of his service-connected PTSD alone, permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.  

Turning first to whether the Veteran was permanently bedridden, the November 2008 medical statement reflects that the Veteran remained in bed 10 to 12 hours a day.  There is, however, no competent medical evidence that the length of time he spent in bed was due to PTSD.  VA examination reports and private and VA treatment records do not indicate that the Veteran was required to remain in bed because of his PTSD.  Similarly, the doctor who prepared the November 2008 statement made no such assertion either.

As to whether the Veteran was so helpless as to be in need of the regular aid and attendance of another person, the physician who completed the November 2008 statement indicated that the Veteran had an inability to dress or undress himself, that he was unable to keep himself ordinarily clean and presentable, and that he had an inability to attend to the wants of nature.  That doctor, however, did not attribute any of these limitations to the service-connected PTSD.  Likewise, VA examination reports and private and VA treatment records do not indicate that the Veteran had these limitations due to his PTSD.

The physician who prepared the November 2008 statement did note that the Veteran was not mentally capable of handling funds.  That doctor, however, did not indicate that an incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  While the Veteran's private psychiatrist assigned Global Assessment of Functioning scores in the 40s and 30s, the VA examiners assigned Global Assessment of Functioning scores in the 60s and 50s.  VA examination reports and private treatment records, however, do not indicate that the Veteran had this type of limitation due to his PTSD.  The Veteran consistently denied suicidal ideation.  While the Veteran reported hallucinations, January 2006 and August 2007 private treatment records show that his hallucinations were due to use of prednisone and not PTSD.  Also, November 2008 VA treatment record shows that the Veteran was wheelchair bound, that his lower extremity edema and dyspnea on exertion were limiting factors in his mobility, and that he was using home oxygen for his chronic obstructive pulmonary disease.  Therefore, the preponderance of competent medical evidence shows that the Veteran did not have an incapacity, either physical or mental, due to PTSD that required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

As for housebound status based on being permanently housebound, even if his PTSD were to be rated as 100 disabling on a schedular basis or pursuant to a grant of entitlement to a total disability rating based on individual unemployability pursuant to the appellant's accrued benefits claim for these issues, the Veteran was not shown to be housebound due to his PTSD.  An October 2008 VA treatment record shows that the Veteran was considered housebound.  There is, however, no competent medical evidence that he was substantially confined to his dwelling and the immediate premises due to his PTSD.  The November 2008 medical statement, VA examination reports, and VA and relevant private treatment records, do to reflect that he was substantially confined to his dwelling and the immediate premises due to his PTSD.

As the preponderance of the evidence is against the claim of entitlement to special monthly compensation based on the need for regular aid and attendance or for being housebound, the benefit-of-the-doubt rule does not apply, and the Board has no other recourse but to deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status for the purposes of accrued benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


